Name: Commission Regulation (EEC) No 3207/91 of 31 October 1991 fixing the level of estimated rape seed production for the 1991/92 marketing year, the level of actual rape seed production for the 1990/91 marketing year, and the adjustment to be made to the amount of the aid
 Type: Regulation
 Subject Matter: economic policy;  plant product;  production
 Date Published: nan

 No L 303/68 Official Journal of the European Communities 1 . 11 . 91 COMMISSION REGULATION (EEC) No 3207/91 of 31 October 1991 fixing the level of estimated rape seed production for the 1991/92 marketing year, the level of actual rape seed production for the 1990/91 marketing year, and the adjustment to be made to the amount of the aid  21 000 tonnes for Spain,  0 tonnes for Portugal,  6 376 000 tonnes for the other Member States, exclu ­ ding the territory of the former German Democratic Republic. Article 2 For the 1990/91 marketing year, the actual production of rapeseed is hereby fixed at :  30 000 tonnes for Spain,  0 tonnes for Portugal,  5 817 000 tonnes for the other Member States, exclu ­ ding the territory of the former German Democratic Republic. Article 3 For the 1991 /92, marketing year, the adjustment to be made to the amount of the aid for rapeseed is hereby fixed at : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27a (6) thereof, Whereas Article 32a of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oilseeds (3), as last amended by Regulation (EEC) No 2964/91 (4), speci ­ fies the factors which must be determined in order to implement the system of maximum guaranteed quanti ­ ties ; whereas the level of estimated rapeseed production for the 1991 /92, marketing year, the level of actual rape ­ seed production for the 1990/91 marketing year, and the resulting adjustment to the aid for the 1991 /92 marketing year should be fixed on the basis of the available data ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,   ECU 6,78 per 100 kilograms for Spain, HAS ADOPTED THIS REGULATION :  ECU 0 per 100 kilograms for Portugal,   ECU 9,08 per 100 kilograms for the other Member States. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . Article 1 For the 1991 /92, marketing year, the estimated produc ­ tion of rapeseed is hereby fixed at : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 266, 28. 9 . 1983, p. 1 . (4) OJ No L 282, 10 . 10 . 1991 , p. 15 .